DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Lytle on 5/27/2022.
The application has been amended as follows: claims 2 and 3 are to be incorporated into claim 1, and claims 17-18 are to be incorporated into claim 16, and claims 2-3 and 17-18 cancelled thereupon, whereupon claim 1 shall read:
	A method for providing a board game via a board game-providing server adopting unit points used in and out of a round of the board game, supposing that (i) the board game provides a plurality of blocks on a board game screen and allows an avatar of a first player and an avatar of a second player to move on the blocks, to construct a structure, and to receive or pay toll fees, (ii) a first state represents that the first player and the second player log into the board game but do not play the board game and a second state represents that the first player and the second player log into the board game and play the board game, and (iii) the unit points are virtual points capable of being transferred by at least one pathway of (iii-1) transfers among rounding players including the first player and the second player, (iii-2) transfers among the rounding players and the board game-providing server, and (iii-3) transfers among the rounding players and another server connected with the board game-providing server, in the first state and the second state,	on condition that either (1) the board game-providing server is recording first and second profit points for a specific round as respectively corresponding to the first player and the second player wherein each of the first and second profit points for the specific round is each sum of the unit points earned or lost respectively by the first player and the second player after the specific round of the board game is started, wherein the specific round is being played together by the first player and the second player, and (2) the board game-providing server is recording first and second accumulated points as respectively corresponding to the first player and the second player wherein each of the first and second accumulated points is each sum of the unit points earned or lost respectively by the first player and the second player in the first state and the second state during a certain period, comprising steps of:	(a) the board game-providing server, when the first player takes a turn, moving an avatar of the first player on the blocks by at least one number determined as corresponding to the first player; and
	(b) the board game-providing server, if a specific block where the avatar of the first player arrives is a block owned by the second player, (i) updating the first profit points for the specific round or the first accumulated points such that toll points corresponding to a toll fee of the specific block is deducted from the first profit points for the specific round or from the first accumulated points, and (ii) updating the second profit points for the specific round or the second accumulated points such that the toll points is added to the second profit points for the specific round or to the second accumulated points;
	wherein, on condition that a first personal area which is an area corresponding to game information of the first player and a second personal area which is an area corresponding to game information of the second player have been displayed on the board game screen provided to user devices of the first player and the second player in the second state, the board game-providing server displays or supports another device to display (i) the first profit points for the specific round and the first accumulated points in the first personal area and (ii) the second profit points for the specific round and the second accumulated points in the second personal area, in real-time while the specific round is being played;
	wherein, supposing that a specific player is one of the first player and the second player, that specific profit points for the specific round belong to the specific player, that specific accumulated points belong to the specific player, and that a level of the specific player is determined by at least one of the specific accumulated points and the specific profit points for the specific round, the board game-providing server determines and provides one or more game channels capable of being played by the specific player by referring to the level of the specific player, and
	wherein, supposing that the game channels include a k-th channel and a (k+1)-th channel and that the (k+1)-th channel is an advanced-channel of the k-th channel, the board game-providing server sets at least one increasing rate for (I) at least one of (i) an amount of block-purchasing points which is a sum of part of the unit points necessary for purchasing at least one of the blocks, (ii) an amount of block-using points which is a sum of part of the unit points necessary for at least one special effect block capable of providing special effects, (iii) a level of an acquired structure card, and (iv) a channel multiplier which is a weight to be used for the toll fee of the structure on the specific block and the toll fee of the specific block wherein the channel multiplier is determined per each game channel, during the second state in the (k+1)-th channel, as higher than that for (II) the amount of the block-purchasing points, the amount of the block-using points, the level of the structure card, and the channel multiplier during the second state in the k-th channel.

Claim 16 shall read:	A board game-providing server for providing a board game via a board game-providing server adopting unit points used in and out of a round of the board game, supposing that (i) the board game provides a plurality of blocks on a board game screen and allows an avatar of a first player and an avatar of a second player to move on the blocks, to construct a structure, and to receive or pay toll fees, (ii) a first state represents that the first player and the second player log into the board game but do not play the board game and a second state represents that the first player and the second player log into the board game and play the board game, and (iii) the unit points are virtual points capable of being transferred by at least one pathway of (iii-1) transfers among rounding players including the first player and the second player, (iii-2) transfers among the rounding players and the board game-providing server, and (iii- 3) transfers among the rounding players and another server connected with the board game-providing server, in the first state and the second state,	on condition that either (1) the board game-providing server is recording first and second profit points for a specific round as respectively corresponding to the first player and the second player wherein each of the first and second profit points for the specific round is each sum of the unit points earned or lost respectively by the first player and the second player after the specific round of the board game is started, wherein the specific round is being played together by the first player and the second player, and (2) the board game-providing server is recording first and second accumulated points as respectively corresponding to the first player and the second player wherein each of the first and second accumulated points is each sum of the unit points earned or lost respectively by the first player and the second player in the first state and the second state during a certain period, comprising:
	a communication part for acquiring at least one input signal from the first player to determine at least one number to be corresponding to the first player when the first player takes a turn; and
	a processor for performing processes of (I) moving an avatar of the first player on the blocks by said at least one number, placing and displaying the avatar of the first player on a specific block if said at least one number is determined as corresponding to the first player in response to the input signal, (II) if a specific block where the avatar of the first player arrives is a block owned by the second player, (i) updating the first profit points for the specific round or the first accumulated points such that toll points corresponding to a toll fee of the specific block is deducted from the first profit points for the specific round or from the first accumulated points, and (ii) updating the second profit points for the specific round or the second accumulated points such that the toll points is added to the second profit points for the specific round or to the second accumulated points;	wherein, on condition that a first personal area which is an area corresponding to game information of the first player and a second personal area which is an area corresponding to game information of the second player have been displayed on the board game screen provided to user devices of the first player and the second player in the second state, the processor displays or supports another device to display (i) the first profit points for the specific round and the first accumulated points in the first personal area and (ii) the second profit points for the specific round and the second accumulated points in the second personal area, in real-time while the specific round is being played;
	wherein, supposing that a specific player is one of the first player and the second player, that specific profit points for the specific round belong to the specific player, that specific accumulated points belong to the specific player, and that a level of the specific player is determined by at least one of the specific accumulated points and the specific profit points for the specific round, the processor determines and provides one or more game channels capable of being played by the specific player by referring to the level of the specific player, and	wherein, supposing that the game channels include a k-th channel and a (k+1)-th channel and that the (k+1)-th channel is an advanced-channel of the k-th channel, the processor sets at least one increasing rate for (I) at least one of (i) an amount of block-purchasing points which is a sum of part of the unit points necessary for purchasing at least one of the blocks, (ii) an amount of block-using points which is a sum of part of the unit points necessary for at least one special effect block capable of providing special effects, (iii) a level of an acquired structure card, and (iv) a channel multiplier which is a weight to be used for the toll fee of the structure on the specific block and the toll fee of the specific block wherein the channel multiplier is determined per each game channel, during the second state in the (k+1)-th channel, as higher than that for (II) the amount of the block-purchasing points, the amount of the block-using points, the level of the structure card, and the channel multiplier during the second state in the k-th channel.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a method for providing a board game via a board game-providing server as claimed above. While online board games with rounding players, the game involving tolls, profits, etc. and involving structures being built have been known and present in the prior art (e.g. online Monopoly), the intricacies and details regarding the game channels and their interaction with increasing rates for block-purchasing points, block-using points, a level of an acquired structure card, and a channel multiplier is not found in the prior art, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715